Citation Nr: 0737964	
Decision Date: 12/04/07    Archive Date: 12/13/07

DOCKET NO.  04-00 174A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation, in excess of 50 
percent, for post-traumatic stress disorder (PTSD).  

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a low 
back disorder.  

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for an 
upper back disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel

INTRODUCTION

The veteran served on active duty from February 1990 to 
February 1996.  

This appeal arises from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  


FINDINGS OF FACT

1.  The veteran's PTSD produces deficiencies in work and 
family functioning due to such symptoms as anxiety, sleep 
disturbance, panic attacks, hypervigilance and avoidance.  

2.  The RO, in a November 1998 decision, denied service 
connection for low and upper back disorders.   

3.  The evidence submitted since the November 1998 decision 
of the RO does not raise a reasonable possibility of 
substantiating the veteran's claims.  


CONCLUSION OF LAW

1.  The criteria for a initial rating, in excess of 50 
percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).  

2.  The November 1998 decision of the RO is final.  38 C.F.R. 
§ 20.1103 (1998).  

2.  New and material evidence has not been submitted to 
reopen the claims for service connection for an upper and 
lower back disorders.  38 U.S.C.A. § 7104(b)(West 2002); 
38 C.F.R. § 3.156 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete, or substantially complete, 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007).  The 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  See Sanders v. Nicholson, 487 F. 3d. 881 
(Fed. Cir. 2007).  The notice should be provided to a 
claimant before the initial RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In the context of claims to reopen, the Court in Kent v. 
Nicholson, 20 Vet. App. 1 (2006) held that VA must generally 
inform claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of evidence that 
must be presented to reopen such claims, that is to say, that 
new and material evidence is required.  The Court noted that 
the terms new and material have specific, technical meanings 
that are not commonly known to VA claimants, suggesting that 
VA should define these terms in its 38 U.S.C. § 5103(a) 
notice using the definition of new and material evidence 
provided in section 3.156(a).  Furthermore, the Court stated 
that the fulfillment of VA's obligation to identify for the 
claimant what evidence will be considered new and material 
depends on the basis of the prior, final denial.  In July 
2005, the RO informed the veteran that his claim had 
previously been denied because the evidence failed to show 
back pain in service or that his back pain was incurred or 
caused by his service.  The RO explained that the new 
evidence submitted must relate to that fact and that it must 
raise a reasonable possibility of substantiating the 
veteran's claims.  

By letters dated in April 2002, July 2002, August 2002, June 
2004, July 2005, February 2006, the RO satisfied VA's 
foregoing notice requirements such that a reasonable person 
could be expected to understand what was needed to 
substantiate his claim, and thus the essential fairness of 
the adjudication was not frustrated.  Accordingly, the Board 
concludes that, even assuming a notice error, that error was 
harmless.  See Medrano v. Nicholson, 21 Vet. App. 165 (2007); 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).

38 U.S.C.A. § 5103(a) notice requirements also apply to all 
five elements of a service connection claim:  veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  A letter was sent to the veteran in 
March 2006 providing him the information required by Dingess.

With respect to VA's duty to assist, the Board notes that the 
available records from the sources identified by the veteran, 
and for which he authorized VA to request, have been 
associated with the claims folder.  38 U.S.C.A. § 5103A.  In 
addition, the veteran was examined for VA purposes in 
connection with his claim for a higher initial rating for his 
PTSD.  As such, the Board finds that there is no further 
action to be undertaken to comply with the provisions of 
38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and 
that the veteran will not be prejudiced as a result of the 
Board's adjudication of his claims.  

Relevant Laws and Regulations.  Disability evaluations, in 
general, are intended to compensate for the average 
impairment of earning capacity resulting from service-
connected disability.  They are primarily determined by 
comparing objective clinical findings with the criteria set 
forth in the rating schedule.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2007).  

The veteran's PTSD is rated under Diagnostic Code 9411.  This 
provides a 50 percent rating is to be assigned for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9400 
(2007).  

A 70 percent rating requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation, obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9400 
(2007).  

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name is 
rated as 100 percent disabling.  38 C.F.R. § 4.130, 
Diagnostic Code 9400 (2007).  

Factual Background and Analysis.  In September 2002, the RO 
granted service connection for PTSD, effective April 5, 2002.  
A 10 percent rating was assigned.  Subsequently, the RO in a 
March 2006 rating decision granted a 50 percent rating for 
PTSD, effective April 5, 2002.  The veteran is seeking a 
higher initial rating for his service-connected PTSD.  

In September 1999, the veteran submitted a statement from his 
employer and friend.  He noted he had gone to high school 
with the veteran.  After separating from the service, the 
veteran had gone to work in his sign company.  His employer 
had observed him at times start to shake so badly that he had 
told him to take breaks or just to relax.  The veteran also 
had numerous physiological complaints.  

The medical evidence of record includes the veteran's records 
of private treatment and VA records.  The private treatment 
records indicate the veteran's primary difficulty was with 
anxiety.  Klonopin was prescribed.  He was having feelings of 
being stressed out, both at work and home.  In October 2002, 
the veteran was somewhat depressed, but feeling better.  At 
times he was anxious, especially before the start of a daily 
meeting at work.  He was working regularly and mostly worked 
at night.  Clonazepam was controlling his anxiety most of the 
time.  He had various somatic complaints.  In January 2003, 
the veteran had less anxiety, although he still became 
anxious at work.  He was thinking of looking into a different 
line of work.  May 2003 notes indicated the veteran 
complained of feeling really anxious at work.  At times he 
would get shaky.  He had registered for classes and been 
really anxious and panicky.  He had anticipatory anxiety at 
new places and when involved in new projects.  He was not 
depressed.  August 2003 records reflect the veteran had 
changed jobs.  He was thinking of making another job change, 
since he had to work long hours.  He worked 13 hour days, 4 
days a week.  He was not depressed.  In December 2003, the 
veteran was doing well and his anxiety was under good 
control.  He was working 90 to 100 hours a week.  May 2004 
records noted his anxiety was much less and the veteran was 
making a good adjustment at home.  He was working regularly.  
He did not complaint of any flashbacks or nightmares at that 
time.  He was to return in four months.  In September 2004, 
the veteran reported being anxious when he had to be among 
groups of people.  He was working and going to school part 
time.  When he had to give a talk in class he got very 
anxious, otherwise his anxiety was considerably less.  April 
2005 records, noted the veteran had not made another 
appointment since being seen in September 2004.  He had made 
this appointment since he was running out of medications.  He 
was working with a friend, installing doors.  His anxiety was 
under good control, except for during his classes in public 
speaking.  

A VA evaluation was conducted by a psychologist in August 
2002.  Testing suggested the veteran was an anxious 
individual who liked to focus and direct much of his stress 
into his body.  The VA psychologist noted such persons often 
develop physical symptoms in response to stress and appear to 
be isolated and angry with others.  The psychologist noted 
the veteran had shown instability in relationships, he had 
been married twice.  He had some difficulty in employment 
with odd jobs.  He was currently working in a juice plant.  
He had been receiving mental health treatment since 1996 and 
was on medication.  At the time of that evaluation, there was 
no impairment in any thought process or communication.  There 
were no delusions or hallucinations, inappropriate behavior, 
suicidal or homicidal ideation or illogical thinking.  The 
veteran was capable of maintaining activities of daily living 
and did not demonstrate any memory loss, ritualistic 
behavior, or panic attacks.  He was alert and oriented in all 
spheres.  The veteran reported persistent symptoms of 
increased arousal evidenced by sleep disturbance and 
hypervigilance.  He re-experienced trauma, as evidenced by 
physiological reactivity and recurrent thoughts.  He avoided 
thoughts of trauma and avoided movies that triggered memories 
of the his traumatic experiences.  He had fewer friends and 
participated in fewer activities than previously.  A Global 
Assessment of Functioning of 60 was assigned.  

A VA psychiatrist also examined the veteran in September 
2002.  The veteran reported being awakened every night.  He 
walked around his home five or six nights a week.  He had 
nightmares every night in which he awakened, but could not 
remember anything.  He had flashbacks during the day, if he 
did not stay busy.  His flashbacks caused a physiological 
reaction and he reported staring off into space and being 
unable to concentrate.  Even at work, he reported feeling 
emotionless and complained of anehedonia.  He had some 
friends but felt isolated.  He complained of extreme anxiety 
with some tremors and "panic attacks."  He endorsed 
symptoms of hypervigilance but denied having an exaggerated 
startle response.  

Mental status examination revealed he was casually dressed 
and well groomed.  There was no psychomotor agitation or 
retardation.  He was pleasant and cooperative.  He maintained 
good eye contact.  His speech was within normal limits.  His 
mood was depressed and emotionless.  His affect was mood 
congruent and appropriately restricted.  He denied having any 
auditory, visual or tactile hallucinations.  There was no 
evidence of delusions.  Cognitively he was intact.  His 
insight and judgment were fair.  The psychiatrist impression 
was the veteran had problems with relationship instability in 
the past but had maintained occupational stability.  He had 
problems concentrating at work and  trouble sleeping, which 
caused him some occupational dysfunction.  

In March 2006 a VA psychiatric evaluation was conducted.  The 
veteran complained of continuing symptoms of daily intrusive 
thoughts and flashbacks.  He had frequent nightmares and 
physiological stress in response to cues.  He had panic 
attacks about once a month that lasted five or ten minutes.  
He avoided thoughts, feelings, people and places that 
reminded him of his military experiences.  He avoided any 
type of crowd or public place.  It had greatly limited his 
occupational and educational functioning.  He had reverted to 
mostly internet based classes.  His public speaking class had 
created a situation that induced panic attacks.  He was 
currently working installing doors.  He was partners with a 
friend who made it more comfortable for him.  When he had to 
work around others his feelings of avoidance and panic became 
more prominent.  He felt detached from others and had a 
restricted range of affect.  He had difficulty sleeping.  He 
had problems with irritability and anger.  He had difficulty 
concentrating.  He was hypervigilant and had an exaggerated 
startle response.  While working he made frequent mistakes 
due to his problems sleeping and distractibility.  He denied 
any symptoms of depression, mania or psychosis.  He denied 
any suicidal thoughts.  He was living with his second wife.  
They had been married seven years.  He had difficulties 
relating to and interacting with their children.  

Mental status examination revealed the veteran was oriented 
in all spheres.  He was dressed in clean casual clothing with 
good grooming.  His speech was normal.  His thought form was 
linear and goal-directed.  His mood was mildly anxious with 
full range of affect.  There were no suicidal or homicidal 
ideations.  Recent and remote memory was intact.  His 
concentration and cognition were intact for interview 
purposes.  Insight and judgment were fair.  

The VA psychiatrist impression was the veteran endorsed 
symptoms which created moderate social dysfunction with 
moderate to severe occupational functioning.  He had 
difficulty being able to perform in certain work environments 
and continued to make mistakes at work due to problems with 
memory, concentration, distractibility, hypervigilance and 
poor sleep.  He was employable.  A GAF of 56 was assigned.  

In this case, the veteran has not reported any suicidal 
ideation, and no obsessional rituals have been noted.  His 
speech was normal and his thought processes linear and goal 
directed.  Although the veteran has reported panic attacks, 
the evidence indicates he had these episodes once a month, 
not nearly continuous symptoms.  He was oriented in all 
spheres.  On all occasions he was neatly and appropriately 
groomed.  Although he had some problems with irritability and 
angry outbursts, there is no evidence of loss of impulse 
control or periods of violence.  The only symptom listed as 
being indicative of a 70 percent rating endorsed by the 
veteran is difficulty adapting to stressful circumstances.  

In Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002) the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") addressed the issue of the 
criteria for rating disability due to PTSD.  The Court noted 
the phrase "such symptoms as" by definition means "for 
example" or like or similar to."  See WEBSTER'S NEW WORLD 
DICTIONARY (3rd. coll.ed 1988) 1337.  The use of the term 
"such as " demonstrates that the symptoms after that phrase 
are not intended to constitute an exhaustive list, but rather 
are to serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating.  Accordingly, any suggestion that the Board was 
required, in complying with regulation, to find the presence 
of all, most, or even some, of the enumerated symptoms is 
unsupported by reading of the plain language of the 
regulation.  The Court stated that if the evidence 
demonstrates that a claimant suffers symptoms or effects that 
cause occupational or social impairment equivalent to what 
would be caused by symptoms listed in the diagnostic code, 
the appropriate, equivalent rating will assigned.  

Here, the veteran's symptoms more nearly approximate the 
level of impairment reflected by the 50 percent rating 
currently assigned.  Some improvement in the level of anxiety 
over the course of the appeal period was indicated, and while 
the veteran has shown deficiencies in areas such as work, 
family relations and school, there is no evidence of 
deficiencies in judgment, thinking or mood.  
 
Under the circumstances of this case, the Board concludes a 
rating in excess of 50 percent for PTSD is not warranted, at 
any time during the appeal period.  

New and Material Evidence

Relevant Laws and Regulations.  Once entitlement to service 
connection for a given disorder has been denied by the RO and 
has not been timely appealed, that determination is final.  
In order to later establish service connection for the 
disorder in question, it is required that new and material 
evidence be presented warranting reopening the claim and 
reviewing the former disposition.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. §§ 3.104, 3.156(a) (2007).  

A Notice of Disagreement shall be filed within 1 year from 
the date of mailing of notification of the initial review and 
determination; otherwise, that determination will become 
final and is not subject to revision.  The date of the letter 
of notification will be considered the date of mailing for 
the purposes of determining whether a timely appeal has been 
filed.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104(a) 
(2007).  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means evidence existing 
evidence that, by itself, or when considered with previous 
evidence of record, related to an unsubstantiated fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the clam sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156 (2007).  

Factual Background and Analysis.  In August 1996, the veteran 
filed a claim for back pain.  The RO denied service 
connection for upper and lower back pain in a November 1998 
rating decision.  The veteran was notified his claim had been 
denied in a November 1998.  The veteran did not file a notice 
of disagreement with the November 1998 rating decision.  The 
November 1998 rating decision is final  38 C.F.R. §§ 3.104, 
20.1103 (1998).  

To determine if new and material evidence has been submitted 
to reopen the claims the Board compares the evidence in the 
claims folder in November 1998 with that subsequently 
submitted.  

In November 1998 the evidence consisted of the veteran's 
service records and VA records.  His DD Form 214, revealed he 
served on active duty from 1990 to 1996.  He was awarded a 
Southwest Asia Service Medal with two Bronze Service Stars 
and a Combat Infantryman's Badge (CIB).  

No disorder of the spine was noted at service entry.  His 
service medical records do not include any complaints, 
treatment or references to any back pain or disorder.  No 
records of treatment during 1996 or a separation examination 
were of record.  

Beginning in March 1996, VA records document the veteran 
sought treatment for back pain which he said started in 
October.  A lower back strain was diagnosed.  July 1996 VA 
records noted lower back pain with numbness.  

A November 1997 VA examination of the spine was conducted.  
X-rays showed mild anterior wedging at the thoracolumbar 
junction, but were otherwise unremarkable for the lumbar 
spine.  Cervical spine X-rays were negative.  The VA examiner 
concluded there was no objective evidence of cervical or 
lumbar spine pathology either radiographically or on 
examination.  Based on the evidence the RO denied service 
connection for upper and lower back pain.  

The evidence submitted since November 1998 consists of 
statements from the veteran's friend and employer submitted 
in September 1999 and a statement from his father submitted 
in October 1999.  The additional evidence also includes VA 
records of treatment.  April 1997 VA psychology notes 
indicated it had been discussed with the veteran that medical 
workup had revealed no organic etiology for his complaints.  
It was suggested to the veteran that many of his physical 
complaints were related to physiological changes induced by 
his stress level and preoccupation with his sensations.  
August 2001 VA records included diagnoses of back pain with a 
history of a herniated disc at L5-S1 and a questionable 
compression fracture at T-12 in 1997.  X-rays of the 
sacroiliac joints taken in August 2001 were normal.  A 
Magnetic Resonance Imaging in October 2001 revealed no marked 
canal stenosis or neural foramen narrowing.  October 2001 VA 
bone density examination revealed normal results.  July 2005 
VA neurology clinic records noted the veteran had a history 
of a lumbar discectomy in 1991.  January 2005 VA records 
noted the veteran had a history of two back surgeries, the 
most recent had been performed the previous August.  Private 
medical records include results of electromyography which was 
negative.  

The Board notes the VA records of treatment do include new 
evidence which was not previously of record.  They are 
relevant as they relate to complaints of low back pain.  They 
do offer evidence of current diagnosis of herniated nucleus 
in the lumbar spine and compression fracture of T-12.  

They do not however relate to the unestablished fact of any 
back complaints, treatment or injury in service.  The 
evidence of record when considered as a whole does not offer 
a reasonable possibility of substantiating the veteran's 
claim.  Certainly, the veteran complained of back pain 
beginning in February 1996, but the VA examination of the 
back in October 1997 found no pathology of the upper or lower 
back, and it was not until 2001 that there is evidence of a 
herniated disc.  The service records do not reflect any back 
complaints and in the absence of any clinical evidence of 
record which could provide a basis for a medical opinion to 
link the veteran's current low back disorder to service, 
there is no reasonable possibility of substantiating the 
veteran's claims.  

As to the reference to a compression fraction of T-12, there 
are no X-ray reports demonstrating such a finding of record.  
Furthermore, the recently reported history of fracture in 
1991 and a lumbar discectomy in 1991 are inconsistent with 
the contemporaneous service medical records, and considered 
by the Board as inaccurate.  

New and material evidence not having been presented, the 
claims are not reopened.  


ORDER

An initial rating, in excess of 50 percent, for PTSD is 
denied.  

As new and material evidence has not been submitted to reopen 
the claims for service connection for upper and lower back 
disorders, the appeal is denied.  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


